DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2014/0306985; submitted by Applicant) in view of Kwak et al (US 2014/0217397).
In regards to claim 10, Jeong discloses a display device comprising:
a substrate (flexible printed circuit board) including a main display area (first display area D1), a first edge display area (bending area D21) located on a first side of the main display area, and a second edge display area (bending area D21) located on a second side of the main display area, wherein the first edge display area and the second edge display area are respectively bent with respect to a first axis and a second axis (Fig. 2 and paragraphs 52-55);
a plurality of display elements (sub-pixels) located in the main display area, the first edge display area, and the second edge display area (Fig. 1 and paragraph 45);
a plurality of pixel circuits (sub-pixels) electrically connected to the plurality of display elements (Fig. 1 and paragraph 45);
a wiring (scan lines SL and data lines DL) electrically connected to the plurality of pixel circuits (Fig. 1 and paragraph 45).
Jeong does not disclose the wiring including a plurality of sub-wirings that are located in the first edge display area and spaced apart from one another along an intersection direction that intersects the first axis;
an insulating layer disposed on the plurality of sub-wirings and having a plurality of contact holes; and
a plurality of connection wirings disposed on the insulating layer and connecting the plurality of sub-wirings through the plurality of contact holes, wherein the plurality of connection wirings cross the first edge display area in the intersecting direction.
Kwak discloses the wiring (wire 120I) including a plurality of sub-wirings (first wire patterns 121I) that are located in the first edge display area and spaced apart from one another along an intersection direction that intersects the first axis (Fig. 1I and paragraphs 89-91);
an insulating layer (separation layer 160I) disposed on the plurality of sub-wirings and having a plurality of contact holes (Fig. 1I and paragraphs 89-91); and
a plurality of connection wirings (second wire patter 122I) disposed on the insulating layer and connecting the plurality of sub-wirings through the plurality of contact holes, wherein the plurality of connection wirings cross the first edge display area in the intersecting direction (Fig. 1I and paragraphs 89-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased resistance to bending, because it prevents the electrodes from cracking and being damaged when bent thereby improving the durability of the displays.

In regards to claim 20, Jeong does not disclose the display device of claim 10, wherein an elastic modulus of the plurality of connection wirings is less than an elastic modulus of the plurality of sub-wirings.
Kwak discloses wherein an elastic modulus of the plurality of connection wirings is less than an elastic modulus of the plurality of sub-wirings (paragraphs 72, 77, 79, 91; the second wire pattern (connection wirings) can be longer that the first wire patterns (sub-wirings) and would then need to be more flexible and thus have a lower elastic modulus than the first wire pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased resistance to bending, because it prevents the electrodes from cracking and being damaged when bent thereby improving the durability of the displays.

In regards to claim 21, Jeong discloses the display device of claim 10, wherein the plurality of pixel circuits each comprise:
a transistor (TFTs T1-T6) including a semiconductor layer and a gate electrode (gate electrodes G1-G6) located in the first edge display area (Figs. 5-6 and paragraphs 82-88);
a storage capacitor (storage capacitor Cst) including a lower storage capacitor plate (first electrode Cst1) and an upper storage capacitor plate (second electrode Cst2) (Figs. 5-6 and paragraphs 77-78, 81-82, 90).
Jeong does not disclose wherein the plurality of sub-wirings each comprise a material that is same as a material of the gate electrode or upper capacitor plate.
Kwak discloses wherein the plurality of sub-wirings each comprise a material that is same as a material of the gate electrode or upper capacitor plate (paragraph 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased resistance to bending, because it prevents the electrodes from cracking and being damaged when bent thereby improving the durability of the displays.

In regards to claim 22, Jeong does not disclose the display device of claim 10, further comprising:
a plurality of data lines crossing the plurality of sub-wirings.
Kwak discloses a plurality of data lines (data line DL) crossing the plurality of sub-wirings (Fig. 1 and paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased resistance to bending, because it prevents the electrodes from cracking and being damaged when bent thereby improving the durability of the displays.

In regards to claim 23, Jeong discloses the display device of claim 10, further comprising:
a side display area (flat area D22) extending from the first edge display area and located on a plane perpendicular to the main display area (Fig. 2 and paragraphs 52-55).

Allowable Subject Matter
Claim 11-19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, it recites, among other features, “a substrate including a main display area and an edge display area that is bent with respect to a first axis and extends from the main display area;
a wiring including a plurality of sub-wirings that are arranged in a direction intersecting the first axis in the edge display area;
an insulating layer including a plurality of contact holes and covering the plurality of sub-wirings;
a connection wiring disposed on the insulating layer and connecting the plurality of sub-wirings through the plurality of contact holes; and
at least one inorganic insulating layer disposed between the substrate and the insulating layer”.
The Prior Art discloses a display with a substrate having a main display area and an edge display area that is bent along a first axis and extends from the main display area, a wiring with sub-wirings arranged in a direction intersecting the first axis, an insulating layer with contact holes on the sub-wirings, and a connection wiring on the insulating layer and connecting the sub-wirings through the contact holes.  The Prior Art does not disclose at least one inorganic insulating layer disposed between the substrate and the insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 2, 2022